Citation Nr: 1000182	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-12 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than February 8, 
1996, for the grant of service connection and assignment of a 
100 percent rating for schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1976 to 
February 1977.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
San Juan, the Commonwealth of Puerto Rico.

In November 2009, the Board granted a motion to advance this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

This case has a long procedural history.  Briefly, service 
connection was initially denied for a psychological disorder, 
adjudicated as anxiety neurosis with paranoid features, in an 
April 1978 rating decision.  The Veteran requested to reopen 
his claim for service connection for a psychological disorder 
in June 1987, but rating decisions dated August 1987, June 
1990, and July 1990 denied his claim.  He appealed to the 
Board, and, in an unappealed May 1991 decision, the Board 
reopened but denied his service connection claim for a 
psychological disorder.

The Veteran again requested to reopen his claim for service 
connection for psychological disorder in June 1991, but the 
RO issued a denial in October 1991.  He did not appeal that 
decision and it became final.  Then, in December 1992, he 
again requested to reopen his claim, which was denied by a 
June 1993 rating decision.  He appealed the June 1993 rating 
decision to the Board, which formally denied his claim to 
reopen in an unappealed January 1996 decision.   

Again, in February 1996, the Veteran filed another 
application to reopen his claim.  Although the RO initially 
denied the claim in a June 1996 rating decision, his appeal 
was reopened and remanded by the Board in August 1999.  Upon 
remand, the RO granted service connection for schizoaffective 
disorder and assigned a 100 percent rating, effective 
February 8, 1996.  

In October 2003, the Veteran alleged clear and unmistakable 
error (CUE) in the original April 1978 rating decision that 
initially denied his claim for service connection for a 
psychological disorder.  He appealed the RO's decision to the 
Board, which subsequently determined in a July 2005 decision 
that there was no CUE in the April 1978 rating decision.  The 
United States Court of Appeals for Veteran Claims (Veterans 
Claims Court), in an August 2007 unpublished slip opinion, 
affirmed the July 2005 Board decision.  See Rosa v. 
Nicholson, 2007 WL 2228409 (2007).

Importantly, in statements received October 2003 and May 
2007, he indicated that he did not agree with the effective 
date assigned by the RO in the September 2002 rating 
decision, which granted service connection and assigned of a 
100 percent rating for schizoaffective disorder, effective 
February 8, 1996.  In July 2007, the RO ultimately 
adjudicated his freestanding effective date claim, 
characterized as a claim to reopen an earlier effective date 
claim on the basis of CUE.


FINDINGS OF FACTS

1.  In an April 1978 rating decision, the RO originally 
denied service connection for a psychological disorder, 
adjudicated as anxiety neurosis with paranoid features.  The 
Veteran did not appeal that decision and it became final.  
His repeated attempts to reopen his claim were denied, 
including in an unappealed January 1996 Board decision.  

2.  The Veteran filed a subsequent request to reopen his 
claim for service connection for a psychological disorder, 
which was received on February 8, 1996.   Following an August 
1999 Board decision, which reopened and remanded his claim, 
service connection was granted pursuant to a September 2002 
rating decision, which assigned a 100 percent rating for 
schizoaffective disorder, effective February 1996.  The 
Veteran did not appeal the September 2002 rating decision, 
and it became final.  

3.  In statements received October 2003 and May 2007, the 
Veteran indicated that he disagreed with the effective date 
assigned for his service-connected psychological disorder.  

4.  The Veteran's October 2003 and May 2007 statements 
constitute a freestanding claim for an earlier effective 
date, which is barred as a matter of law.

5.  In an August 2, 2007, memorandum decision, the United 
States Court of Appeals for Veterans Claims (Court) affirmed 
the Board's July 25, 2005, decision that denied Veteran's 
claim of CUE in an April 1978 RO rating decision..


CONCLUSIONS OF LAW

1.  The September 2002 rating decision that granted service 
connection for schizoaffective disorder and assigned a 100 
percent rating, effective February 8, 1996, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

2.  The Veteran's claim of entitlement to an effective date 
earlier than February 8, 1996, for the grant of service 
connection and assignment of a 100 percent rating for 
schizoaffective disorder, is dismissed.  38 U.S.C.A. § 7266 
(West 2002); 38 C.F.R. §§ 20.1103 (2009); Rudd v. Nicholson, 
20 Vet. App. 296 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

With regard to the Veteran's claim for an earlier effective 
date, in light of the Rudd decision and the dismissal of the 
appeal, the Veteran's argument concerning the inadequacy of 
notice under the VCAA, or any other VCAA concerns, are moot, 
and the Board need not address them.  See DiCarlo v. 
Nicholson, 20 Vet. App. 52, 58 (2006); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).

Thus, VCAA notice is not applicable.  As such, no further 
action is required pursuant to the VCAA for any of the matter 
on appeal.

I.  Earlier Effective Date Claim

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that once a rating decision which establishes an 
effective date becomes final, the only way that such a 
decision can be revised is if it contains clear and 
unmistakable error (CUE).  The Court noted that any other 
result would vitiate the rule of finality.  In other words, 
the Court has found that there are no freestanding claims for 
an earlier effective date.  When such a freestanding claim 
for an earlier effective date is raised, the Court has held 
that such an appeal should be dismissed.

Here, the Veteran maintains that the grant of service 
connection for schizoaffective disorder, and the assignment 
of a 100 percent disability rating in conjunction therewith, 
should be made effective the date that he was discharged from 
service or when he filed his original claim for service 
connection for a psychological disorder in June 1977.  

By way of history, the RO originally denied service 
connection for a psychological disorder, adjudicated as 
anxiety neurosis with paranoid features, in an April 1978 
rating decision.  The Veteran did not appeal that decision 
and it became final. 
The Veteran filed a subsequent request to reopen his claim 
for service connection for a psychological disorder, which 
was received on February 8, 1996.   Following an August 1999 
Board decision, which reopened and remanded his claim, 
service connection was granted pursuant to a September 2002 
rating decision, which assigned a 100 percent rating for 
schizoaffective disorder, effective February 1996.  

The Veteran thereafter had one year to file a notice of 
disagreement as to the effective date assigned. 38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 20.302 (2009).  When he failed 
to submit a timely disagreement with the unappealed September 
2002 rating decision, it became final as to the establishment 
of an effective date of February 8, 1996, for the award of a 
100 percent rating for schizoaffective disorder.  38 C.F.R. § 
20.1103 (2009).  

However, the first suggestion of any disagreement with the 
effective date was his October 2003 statement, when he 
indicated that he wanted the 100 percent rating to "be 
granted effective [the] date of [the] claim of 6-28-99 or 
date of discharge from service on 2-10-77."  He also 
indicated in May 2007 that he wanted an "earlier grant of 
100%" for his service-connected psychological disorder.  
These documents, however, were submitted after the time 
period for filing a notice of disagreement had expired and 
cannot serve as a valid notice of disagreement as to that 
issue.

In short, if the Veteran believed that the effective date for 
a 100 percent rating for schizoaffective disorder assigned by 
the September 2002 rating decision was incorrect, his proper 
recourse was to file a notice of disagreement regarding 
effective date within one year of being notified of the RO's 
decision.  Because he did not do this, the September 2002 
rating decision became final.

The Board notes that the RO developed this matter on its 
merits rather than dismissing it due to untimely filing.  
There was some confusion at the time concerning whether 
earlier effective date claims could be raised at any time, 
notwithstanding the clear meaning of the law and VA 
regulations.  Any such confusion has, however, been 
dissipated via the decision of the Court in Rudd.  In that 
decision, the Court in essence stated that there was no 
"freestanding" earlier effective date claim which could be 
raised at any time after a RO decision became final. See 
Rudd, 20 Vet. App. at 300.  The Court further indicated that 
because "there is no proper claim in this case," the matter 
was dismissed.

In conclusion, to the extent that the Veteran attempted to 
raise a freestanding earlier effective date claim in his 
statements of October 2003 and May 2007 and based on the 
procedural history of this case, particularly in light of 
Rudd, the Board has no alternative but to dismiss the appeal 
as to this issue.  See VAOPGCPREC 9-99 (indicating that the 
Board may dismiss any appeal which is not timely filed).  

The Board recognizes the Veteran's many statements, as well 
as the RO's July 2007 rating decision and supplemental 
statement of the case, characterizing his issue as an 
application to "reopen" his claim for an earlier effective 
date for grant of service connection for schizoaffective 
disorder.   However, as stated above, there can be no 
freestanding claim for an earlier effective date.  

Moreover, in Leonard v. Nicholson, the Court determined that, 
even when a Veteran has a claim to reopen, "he cannot obtain 
an effective date earlier than the reopened claim's 
application date." Leonard v. Nicholson, 405 F.3d 1333, 
1336-37 (Fed. Cir., 2005) (indicating that "no matter how 
[the Veteran] tries to define 'effective date,' the simple 
fact is that, absent a showing of CUE, he cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date").

Following the legal standards set forth Leonard, even if the 
Veterans claim constituted an application to "reopen" a 
previous claim, he would not be entitled to an earlier 
effective date because date his claim to "reopen" would 
have been received subsequent to the effective date assigned.  
Moreover, as stated above, because the September 2002 
decision is final, he is left with only one option in his 
attempt to obtain an earlier effective date:  a claim 
alleging that the September 2002 rating decision, or the 
previous rating decisions denying service connection, 
contained CUE.  See Leonard v. Nicholson, 405 F.3d 1333, 
1337, n.2 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Rudd, 
supra.  

While the Veteran did, in fact, attempt to establish CUE in 
the original April 1978 rating decision that denied his 
initial claim for service connection for a psychological 
disorder during the pendency of this appeal, the CUE claim 
was adjudicated and denied by the Board in a July 2005 
decision.  The Board's decision was affirmed by the Veterans 
Claims Court in August 2007 and is, therefore, final and 
cannot be revisited unless the Veteran specifically 
identifies another factual error or legal error in the April 
1978 rating decision that was not adjudicated in the July 
2005 Board decision, as affirmed by the Veterans Claims 
Court.  

Therefore, if the Veteran wishes to file a new claim for CUE 
in the April 1978 rating decision, or for CUE any other prior 
rating decisions, he may do so expressly with the RO.  In 
this regard, the Board emphasizes that any claim of CUE must 
be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 
10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 
301 F.3d 1354 (Fed. Cir. 2002).  


ORDER

The claim of entitlement to an effective date earlier than 
February 8, 1996, for the grant of service connection and 
assignment of a 100 percent rating for schizoaffective 
disorder, is dismissed.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


